DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/20 has been considered by the examiner.

Drawings
The drawings received on 1/10/20 are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an electric power system including the limitation “the plurality of third windings are configured such that an output voltage at each output is higher than an input voltage applied to the input phase connection; a plurality of sets of diode pairs with each set of diode pairs having a first end, a second end, and an inner connection, each of the plurality of sets of diode pairs having the first end connected to a positive dc bus, the second end connected to a 

Claim 11 is allowed because the prior art of record fails to disclose or suggest a method to provide three phase power to equipment with reduced common mode voltage on a DC bus of a three phase inverter including the limitation “the plurality of the third windings each having a first end and a second end, wherein the first end of a third winding is coupled to a second end of one of the plurality of secondary windings and the second end is coupled to one of the ten output connections of the three-phase to ten-phase step-up transformer, wherein each of the plurality of secondary windings and the plurality of third windings are configured such that an output voltage at each of the output connections is higher than an input voltage applied to the input phase connection; for each output connection of the ten outputs of the three-phase to ten-phase step-up transformer, connecting the output connection to an inner connection of one of the ten sets of diode pairs; connecting each first end of the ten sets of diode pairs to each other and to switches of the three phase inverter; and connecting each second end of the ten sets of diode pairs to each other and to other switches of the three phase inverter, wherein the ten sets of diode pairs operatively rectify the output voltage from the three-phase to ten-phase step-up transformer to form a DC voltage on .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 2021/0098188 A1) discloses a ten-phase auto transformer rectifier unit.
Li et al. (US 2019/0348940 A1) disclose a reconfigurable winding connection for five-phase permanent magnet electric machine.
Kaminski et al. (US 6,291,976 B1) disclose a phase control for computer system multi-phase power supply.
Huang (US 10,950,382 B1) discloses an autotransformer rectifier unit with multiple alternating current level outputs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838